Citation Nr: 0729643	
Decision Date: 09/20/07    Archive Date: 10/01/07

DOCKET NO.  06-19 871	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to an increased evaluation for service-
connected degenerative disc disease of the lumbar spine, 
currently evaluated as 40 percent disabling.

2.  Entitlement to an increased evaluation for service-
connected radiculopathy of the right lower extremity, 
currently evaluated as 20 percent disabling.

3.  Entitlement to an increased evaluation for service-
connected radiculopathy of the left lower extremity, 
currently evaluated as 20 percent disabling.

4.  Entitlement to service connection for bilateral hearing 
loss, to include as secondary to service-connected 
degenerative disc disease of the lumbar spine.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

David S. Ames, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1984 to June 
1985.

This matter comes properly before the Board of Veterans' 
Appeals (Board) on appeal from a rating decision by the 
Department of Veterans Affairs (VA) Regional Office in 
Winston-Salem, North Carolina (RO).

In a transcript of a November 2006 hearing before the Board, 
the veteran raised the issues of entitlement to service 
connection for hair loss and entitlement to service 
connection for scars of the legs.  These issues have not been 
developed for appellate review and are therefore referred to 
the RO for appropriate disposition.

The appeal is remanded to the RO via the Appeals Management 
Center, in Washington, DC.


REMAND

VA is generally required to make reasonable efforts to assist 
a claimant in obtaining evidence necessary to substantiate 
the claims.  38 U.S.C.A. § 5103A(a) (West 2002).  This duty 
to assist includes the conduct of a thorough and 
comprehensive medical examination.  Robinette v. Brown, 8 
Vet. App. 69, 76 (1995).

With regard to the veteran's claim of entitlement to service 
connection for bilateral hearing loss, to include as 
secondary to service-connected degenerative disc disease of 
the lumbar spine, the record shows that the veteran had in-
service complaints of ear disorders.  The evidence also shows 
that the veteran was diagnosed with ear disorders after 
separation from military service, and the veteran has 
provided testimony that she experiences difficulty hearing.  
Furthermore, the veteran has stated that her hearing loss was 
caused by Naproxen, which was prescribed for her 
service-connected degenerative disc disease of the lumbar 
spine.  Therefore, the applicable regulations provide that a 
medical examination should be scheduled in order to determine 
whether any currently diagnosed hearing loss was caused or 
aggravated by active military service or by a 
service-connected disorder.  38 C.F.R. § 3.159(c)(4) (2006).

With regard to the veteran's service-connected degenerative 
disc disease of the lumbar spine and service-connected 
radiculopathy of the right and left lower extremities, the 
veteran last underwent comprehensive VA medical examinations 
for these disorders in March 2005.  The record shows that the 
veteran has repeatedly reported that her service-connected 
back and leg disorders have increased in severity since that 
time, including in the transcript of a November 2006 hearing 
before the Board.  In addition, the medical evidence that is 
currently of record supports this testimony.  Specifically, 
numerous VA outpatient medical reports dated in 2006 stated 
that the veteran complained of increasing back pain, leg 
pain, leg weakness, and leg instability.  The Board therefore 
concludes that additional VA examinations are needed to 
provide a current picture of the service-connected 
disabilities on appeal.  38 C.F.R. §§ 3.326, 3.327 (2006).

Accordingly, the case is remanded for the following actions:

1.	The veteran must be afforded a VA 
examination to determine the etiology 
of any hearing loss found.  The claims 
file must be provided to and reviewed 
by the examiner.  All pertinent 
symptomatology and findings must be 
reported in detail.  All tests or 
studies necessary to make this 
determination must be conducted.  
Following a review of the service and 
post-service medical records, the 
examiner must state whether any 
diagnosed hearing loss is related to 
the veteran's active duty service.  The 
examiner must also state whether any 
diagnosed hearing loss is due to or 
aggravated by any service-connected 
disorder, to include medication 
prescribed to the veteran for her 
service-connected degenerative disc 
disease of the lumbar spine.  If such a 
determination cannot be made without 
resort to speculation, the examiner 
must specifically state this.  A 
complete rationale for all opinions 
must be provided.  The report must be 
typed.

2.	The RO must make arrangements to 
provide the veteran with an orthopedic 
and neurologic examination(s) to 
determine the current severity of her 
service-connected degenerative disc 
disease of the lumbar spine and lower 
extremity radiculopathy.  The claims 
folder and a copy of this remand must 
be made available to the examiner for 
review in conjunction with the 
examination.  All indicated testing 
must be conducted.  Range of motion 
studies on the lumbosacral spine must 
be conducted, to specifically include 
forward flexion, extension, left and 
right lateral flexion, and left and 
right lateral rotation.  The examiner 
must record the range of motion 
observed on clinical evaluation, in 
terms of degrees.  If there is clinical 
evidence of pain on motion, the 
orthopedic examiner must indicate the 
degree of motion at which such pain 
begins.  If the veteran is found to 
have intervertebral disc syndrome, the 
examiner must state whether the veteran 
experiences incapacitating episodes, 
defined as periods of acute signs and 
symptoms due to intervertebral disc 
syndrome that required bed rest 
prescribed by a physician and treatment 
by a physician.  If the veteran is 
found to experience incapacitating 
episodes, the examiner must estimate 
the total duration of the episodes over 
the previous 12 months.  Then, after 
reviewing the veteran's complaints and 
medical history, the orthopedic 
examiner must render an opinion as to 
the extent to which the veteran 
experiences functional impairments, 
such as weakness, excess fatigability, 
incoordination, or pain due to repeated 
use or flare-ups, etc.  Objective 
evidence of loss of functional such as 
the presence or absence of muscle 
atrophy and/or the presence or absence 
of changes in the skin indicative of 
disuse due to the service-connected 
back disorder must be recorded if 
present.  The examiner must report all 
neurological findings, to include any 
bladder and bowel impairment, as well 
as all neurologic findings due to the 
veteran's service-connected lower 
extremity radiculopathy.  The examiner 
must also provide an opinion on the 
impact of the orthopedic and neurologic 
manifestations the veteran's service-
connected back disability on her 
ability to work.  A complete rationale 
for all opinions must be provided.  The 
report must be typed.

3.	The RO must notify the veteran that it 
is her responsibility to report for any 
VA examination scheduled, and to 
cooperate in the development of the 
claims.  The consequences for failure 
to report for a VA examination without 
good cause may include denial of the 
claim.  38 C.F.R. §§ 3.158, 3.655 
(2006).  In the event that the veteran 
does not report for any scheduled 
examination, documentation must be 
obtained which shows that notice 
scheduling the examination was sent to 
the last known address.  It must also 
be indicated whether any notice that 
was sent was returned as undeliverable.  
Copies of all documentation notifying 
the veteran of any scheduled VA 
examination must be placed in the 
veteran's claims file.

4.	After completing the above actions, the 
RO must readjudicate the veteran's 
claims, taking into consideration any 
and all evidence that has been added to 
the record since its last adjudicative 
action.  If any benefit on appeal 
remains denied, the veteran and her 
representative must be provided a 
supplemental statement of the case and 
given an appropriate opportunity to 
respond.  Thereafter, the case must be 
returned to the Board for appellate 
review.

No action is required by the veteran until she receives 
further notice; however, she may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  38 
C.F.R. § 20.1100(b) (2006).


